Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 1, 2021. Claims 21-37 and 39-41 are currently pending. 

Drawings
The drawings filed on 6/1/2021 are accepted. In view of the drawings filed on 6/1/2021 the objections made against the drawings in the office action of 3/3/2021 have been withdrawn. 

Specification
In view of the response filed on 6/1/2021 the objections made against the drawings in the office action of 3/3/2021 have been withdrawn. 

Claim Rejections - 35 USC § 101
In view of the amendment filed on 6/1/2021 adding significantly more than the abstract idea to claims 31-37 and 39 the 101 rejections made against claims 31-37 and 39 in the office action of 3/3/2021 have been withdrawn. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, natural phenomenon or abstract idea) without significantly more. Claim 41 is/are drawn a system which is/are a statutory category of invention (Step 1: YES). The claim limitations within claim 40 that set forth or describe the abstract idea is/are: receive a PPG signal from a PPG sensor, determine a contour of the PPG signal along an upslope of the primary peak, determine a slope transit time of an upslope of the primary peak of the PPG signal by at least determining a gradient of the upslope for a given amplitude of the PPG signal or 
Analyzing the claim as whole for an inventive concept, the claim does not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception. The additionally recited element(s) appended to the abstract idea include: “a PPG sensor configured to generate a PPG signal” and “processing circuitry”. 
The instantly rejected claim(s) are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. In the interest of advancing prosecution, the examiner suggests: providing evidence, for example, delineating how the abstract idea and/or additional elements appended to the abstract idea results in an improvement to the technology/technical field, which can show eligibility and/or adding a practical application of the claimed method outside of the computer (e.g. treating a patient). See MPEP § 716.01(c) for examples of providing evidence supported by an appropriate affidavit or declaration. For additional guidance, applicant is directed generally to MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29, 31-37 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0326395 to Watson et al. (Watson) in view of US 2011/0009754 to Wenzel et al. (Wenzel) (both previously cited).
In reference to at least claim 21 
Watson teaches systems and methods for detecting pulses which discloses a photoplethysmogram (PPG) system (e.g. pulse oximetry system 10, Figs. 1-2) comprising: a PPG sensor (e.g. sensor 12, Figs. 1-2) configured to generate a PPG signal including a primary peak separated from a trailing peak by a dicrotic notch (e.g. generates a PPG signal, Fig. 5), the PPG sensor comprising: one or more light sources configured to emit light into a tissue of a patient (e.g. light sources 44,46, Fig. 2, para. [0027]); and one or more detectors configured to detect an amount of the light from the tissue (e.g. detector 18, Fig. 2, para. [0020], [0022], [0027]), wherein the detected amount of the light corresponds to a physiological characteristic of the patient (e.g. physiological parameters may be calculated, para. [0029]); and processing circuitry (e.g. processing circuitry, 400, Fig. 4) configured to: receive the PPG signal from the PPG sensor (e.g. receives signals from the sensor 416, Fig. 4, para. [0049]). Watson further discloses using various detected features for further processing including computing a pulse transit time (e.g. para. [0009], [0058]) but does not explicitly teach the processing circuitry being configured to determine a slope transit time of an upslope of the primary peak of the PPG signal, and determine a stroke volume of the patient based on the determined slope transit. 
Wenzel teaches arterial blood pressure monitoring devices, systems and methods using cardiogenic impedance signal which discloses a PPG sensor 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Watson with the teachings of Wenzel to include configuring the processing circuitry to determine a slope transit time of an upslope of the primary peak of the PPG signal and determine a stroke volume of the patient based on the determined slope transit in order to yield the predictable result of providing an alternative technique for detecting stroke volume that provides a reliable measurement of the volume of blood pumped from the ventricle with each beat to aid clinicians in determining a patient’s current heart condition. 
In reference to at least claim 22 
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time of the upslope of the primary peak of the PPG signal by at least: determining a contour of the PPG signal along the upslope of the primary peak, and determining the slope transit time based on an amplitude of the contour (e.g. features may include minimum amplitude of the PPG or IPG 
In reference to at least claim 23
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time by at least determining a gradient of the upslope for a given amplitude of the PPG signal (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 24 
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry configured to determine the slope transit time by at least determining a temporal gradient of the upslope, wherein the processing circuitry is configured to determine the slope transit time as a function of the temporal gradient (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 25 
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time using 
In reference to at least claim 26 
Watson modified by Wenzel render obvious the subject matter of claim 21. Wenzel further discloses wherein the one or more empirically determined constants comprise a calibration constant (e.g. empirically determined constants, para. [0120]).
In reference to at least claim 27 
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time by at least correlating the determined slope transit time to a slope transit time of another pressure wave (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 28 
Watson modified by Wenzel renders obvious the subject matter of claim 21. Watson and Wenzel further disclose wherein the processing circuitry is configured to present the stroke volume on the display Wenzel further discloses wherein the processing circuitry is configured to present the stroke volume on the display (e.g. ‘353, display 20 for displaying the physiological parameters, para. [0030], [0050], [0052]; ‘754, monitor output stroke volume, para. [0120]).
In reference to at least claim 29 
Watson modified by Wenzel renders obvious the subject matter of claim 21.Watson and Wenzel further disclose the use of an alarm if calculated values are outside predetermined values (e.g. ‘353, outside predetermined values, para. [0050], [0083]; ‘754, various alarms, para. [0067]-[0068]). 
In reference to at least claim 31

Wenzel teaches arterial blood pressure monitoring devices, systems and methods using cardiogenic impedance signal which discloses a PPG sensor configured to be secured to an anatomical portion of the patient (e.g.  PPG sensor, para. [0009],[0080]), wherein the PPG sensor is configured to sense a physiological characteristic of the patient  (e.g. PPG sensor, para. [0009],[0080]), a processor receiving a PPG signal from the PPG sensor  (e.g.  PPG sensor, para. [0009],[0080]), wherein the PPG signal includes a primary peak separated from a trailing peak by a dicrotic notch (e.g.  "dicrotic notch" on the PPG signal element number 132, Figure 1A; also para. [0039], [0041]-[0042] explaining the relationship between the dicrotic notch and the PPG/IPG signal) the processor configured to determine time measurements of a primary peak (e.g.  an R-wave, para. [0146]) of the PPG signal (e.g.  measuring times in PPG 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Watson with the teachings of Wenzel to include configuring the processing circuitry to determine a slope transit time of an upslope of the primary peak of the PPG signal and determine a stroke volume of the patient based on the determined slope transit in order to yield the predictable result of providing an alternative technique for detecting stroke volume that provides a reliable measurement of the volume of blood pumped from the ventricle with each beat to aid clinicians in determining a patient’s current heart condition. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Watson with the teachings of Wenzel to include comparing the stroke volume to a threshold and triggering an alarm in response to the stroke volume being greater than the threshold in order to yield the predictable result of providing an indication that the patient’s condition is not within appropriate level and may indicate worsening of the patient’s condition. 
In reference to at least claim 32
Watson modified by Wenzel renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time of the upslope of the primary peak of the PPG signal by at least: determining a contour of the PPG signal along the upslope of the primary peak, and determining the slope transit time based on an amplitude of the contour (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum 
In reference to at least claim 33
Watson modified by Wenzel renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time by at least determining a gradient of the upslope for a given amplitude of the PPG signal (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 34
Watson modified by Wenzel renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry configured to determine the slope transit time by at least determining a temporal gradient of the upslope, wherein the processing circuitry is configured to determine the slope transit time as a function of the temporal gradient (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 35
Watson modified by Wenzel renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time using one or more empirically determined constants (e.g. empirically determined constants, para. [0120]).
In reference to at least claim 36

In reference to at least claim 37
Watson modified by Wenzel renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time by at least correlating the determined slope transit time to a slope transit time of another pressure wave (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 40
Watson teaches systems and methods for detecting pulses which discloses a photoplethysmogram (PPG) system (e.g. pulse oximetry system 10, Figs. 1-2) comprising: a PPG sensor (e.g. sensor 12, Figs. 1-2) configured to generate a PPG signal including a primary peak separated from a trailing peak by a dicrotic notch (e.g. generates a PPG signal, Fig. 5), and processing circuitry (e.g. processing circuitry, 400, Fig. 4) configured to: receive the PPG signal from the PPG sensor (e.g. receives signals from the sensor 416, Fig. 4, para. [0049]). Watson further discloses using various detected features for further processing including computing a pulse transit time (e.g. para. [0009], [0058]) but does not explicitly teach the processing circuitry being configured determine a contour of the PPG signal along an upslope of the primary peak, to determine a slope transit time of an upslope of the primary peak of the PPG signal by at least determining a gradient of the upslope for a given amplitude of the PPG signal, or determining a temporal gradient of the upslope, and determine a stroke volume of the patient based on the determined slope transit time. 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Watson with the teachings of Wenzel to include configuring the processing circuitry to determine a contour of the PPG signal along an upslope of the primary peak, to determine a slope transit time of an upslope of the primary peak of the PPG signal by at least determining a gradient of the upslope for a given amplitude of the PPG signal, or determining a temporal gradient of the upslope and determine a stroke volume of the patient based on the determined slope transit in order to yield the predictable result of providing an alternative technique for detecting stroke volume that provides a reliable measurement of the volume of blood pumped from the ventricle with each beat to aid clinicians in determining a patient’s current heart condition. 
In reference to at least claim 41
Watson modified by Wenzel renders obvious the subject matter of claim 21.Watson and Wenzel further disclose the use of an alarm if calculated values are outside predetermined values (e.g. ‘353, outside predetermined values, para. [0050], [0083]; ‘754, various alarms, para. [0067]-[0068]). 

Double Patenting
In view of the approval of the terminal disclaimer filed on 6/1/2021 the double patenting rejections made against the claims in the office action of 3/3/2021 have been withdrawn. 

Allowable Subject Matter
Claims 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claim elements, a method/system that includes utilizing a non-invasive PPG sensor in which only sensed signals from the non-invasive PPG sensor are used to determine the stroke volume of the patient based on the determined slope transit time, respectively in combination with the other claim limitations.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. Applicant argues that Wenzel does not teach the processing circuitry being configured to determine a slope transit time of an upslope of the primary peak of the PPG signal, and determine a stroke volume of the patient based on the determined slope transit, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). During examination claims must be given their broadest reasonable interpretation in light of the specification, see MPEP 2111.  The claim requires “processing circuitry configured to determine a slope transit time of an upslope of the primary peak of the PPG signal and determine a stroke volume of the patient based on the determined slope transit time”. Therefore, any relationship which outputs the stroke volume from an input of the slope transit time would meet the limitation of “configured to determine a slope transit time of an upslope of the primary peak of the PPG signal and determine a stroke volume of the patient based on the determined slope transit time” under the broadest reasonable interpretation of the claim. Wenzel discloses a PPG sensor configured to be secured to an anatomical portion of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792